

115 HR 6865 IH: Modernizing Illicit Financial Accountability and Reporting Act
U.S. House of Representatives
2018-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6865IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2018Mr. Kustoff of Tennessee introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo direct the Comptroller General of the United States to conduct certain studies, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Modernizing Illicit Financial Accountability and Reporting Act. 2.Studies and reports (a)Beneficial ownershipNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the Congress a report—
 (1)evaluating the effectiveness of the collection of beneficial ownership information under the final rule of the Department of the Treasury entitled Customer Due Diligence Requirements for Financial Institutions (CDD rule) and published May 11, 2016 (81 Fed. Reg. 29397), including—
 (A)whether law enforcement agencies have had timely access to the information; (B)the utility of such information in law enforcement investigations or prosecutions;
 (C)an analysis of the reporting burden placed on financial institutions versus the utility of such information being made available to law enforcement; and
 (D)whether further legislation is required to reduce regulatory burdens or increase the utility and timely access of such information to law enforcement;
 (2)assessing the effectiveness of incorporation practices implemented under the CDD rule. (b)Comprehensive cost-Benefit analysisNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to the Congress a report—
 (1)providing a comprehensive quantitative and qualitative estimate of the annualized costs to the private sector to comply with the statutory and regulatory requirements of the Bank Secrecy Act and related anti-money laundering laws and regulations;
 (2)providing a comprehensive qualitative and quantitative analysis of the effectiveness of the current anti-money laundering and counter terrorist financing framework in preventing, detecting, and prosecuting terrorist and illicit financing;
 (3)providing a comprehensive qualitative and quantitative analysis of the benefits and costs to both the private sector and the Government of the private sector’s compliance with the statutory and regulatory requirements of the Bank Secrecy Act and related anti-money laundering laws and regulations; and
 (4)examining the costs borne and effect on access to financial services for consumers and customers as a result of financial institutions compliance with the statutory and regulatory requirements of the Bank Secrecy Act and related anti-money laundering laws and regulations.
 3.DefinitionsFor purposes of this Act: (1)Bank Secrecy ActThe term Bank Secrecy Act means—
 (A)section 21 of the Federal Deposit Insurance Act; (B)chapter 2 of title I of Public Law 91–508; and
 (C)subchapter II of chapter 53 of title 31, United States Code. (2)Financial institutionThe term financial institution has the meaning given that term under section 5312 of title 31, United States Code.
			